Citation Nr: 1447662	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1992 and from February 2003 to June 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the April 2005 rating decision, the AOJ granted service connection for hypertension, assigning a rating of 10 percent, effective January 31, 2004.

This case was previously before the Board in July 2010 when it was remanded for additional development.  For the reason discussed below, an additional remand is required.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received September 5, 2014 and accompanying VA Form 21-4142, Authorization and Consent to Release Information, the Veteran refers to additional sources of evidence relevant to this appeal, noting that these providers should release "any blood pressure treatment" records.  Although in the statement, the Veteran indicates that it is "optional" for VA to obtain these records, the Board finds that VA has a duty to obtain these records prior to final adjudication of this appeal.  See 38 C.F.R. § 3.159.  This appeal is remanded to allow for this development.

Accordingly, the case is REMANDED for the following action:

1)  With any needed assistance from the Veteran, obtain the outstanding private medical records identified by the Veteran in the VA Form 21-4142 accompanying the September 5, 2014 correspondence.  All correspondence and responses to/from the private medical providers should be associated with the record.  If any records are unavailable, the AOJ should follow the provision in 38 C.F.R. § 3.159(e) regarding private medical records.

2)  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

